—In a proceeding pursuant to Court of Claims Act § 10 (6) for leave to file a late claim, the claimant appeals from an order of the Court of Claims (Marin, J.), dated July 13, 2000, which denied the application.
Ordered that the order is affirmed, with costs,
The Court of Claims providently exercised its discretion in denying the claimant’s application for leave to file a late claim (see, Matter of Maurantonio v State of New York, 266 AD2d 290). Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.